Citation Nr: 1114783	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  In a letter dated almost one week later in July 2006, the RO in Indianapolis, Indiana informed the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension as secondary to his service-connected diabetes mellitus.  He notes that his diabetes was first diagnosed in the late 1990s, several years prior to the initial diagnosis of his hypertension in 2001.  

In addition, the Veteran indicates the possible existence of treatment records from Catholic Medical Center in Tamuning, Guam.  See VA Form 21-4142 received in November 2007.  The records from this facility have not been obtained and associated with the claims folder.  Indeed, in a March 2011 statement, the Veteran's representative asked that the Board remand the Veteran's appeal to accord the agency of original jurisdiction an opportunity to procure, and to associate with the claims folder, copies of any such treatment records that may be available.  

The Board agrees that a remand is necessary, as relevant clinical records may exist and as the Veteran's intent is to have them submitted for review.  Therefore, the AMC/RO should attempt to obtain these records because they may contain medical findings and other conclusions that might be determinative in the disposition of the claim on appeal.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

Furthermore, the medical record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to this claim.  Of record are three VA examination reports, which conclude that there was no evidence that the Veteran's hypertension was due to his service-connected diabetes mellitus.  However, none of them sufficiently addresses the question of whether the Veteran has additional disability resulting from aggravation of his nonservice-connected hypertension by his service-connected diabetes mellitus, type II.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  

Consequently, the Board finds the VA examination reports are inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  The RO will need to assess the secondary service connection claims on appeal with consideration of this regulatory amendment-particularly because the regulatory revision that adds a "baseline level of severity" requirement for the non-service-connected disability.  See 38 C.F.R. § 3.310(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for his hypertension, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Specifically, the Veteran should be asked to provide the address and dates of hypertension treatment rendered to him by the Catholic Medical Center in Tamuning, Guam.  If the necessary information and authorization for release of information form (pertaining to treatment received from this private facility) is submitted by the Veteran, the AMC/RO should attempt to procure any such available treatment records and associate them with his claims folder.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  Schedule the Veteran for an appropriate VA examination to determine whether his hypertension is aggravated by his diabetes mellitus.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected diabetes mellitus, type II, (including the medications used to treat it) aggravates, contributes to, or accelerates his nonservice-connected hypertension.  If the hypertension cannot be regarded as having been aggravated by the diabetes mellitus, the examiner should specifically indicate so and should provide rationale as to why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected hypertension to the extent possible.  In answering these questions, the examiner should consider the order in which the Veteran's diabetes and hypertension were diagnosed based on the evidence of record, if such a chronology is helpful in determining the etiological relationship between these two conditions.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Complete rationale for all opinions should be provided in the examination report.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus, type II.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to the issue on appeal.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


